Citation Nr: 1335438	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hernia disorder to include post-operative ventral hernia residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1961 to April 1963 and additional Navy Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a hernia condition.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The Board has reframed the issue of service connection for a hernia condition as entitlement to service connection for a hernia disorder to include post-operative ventral hernia residuals in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The report of the physical examination for service entrance for the Veteran's period of active service is not of record.

2.  A ventral hernia was not noted upon the Veteran's entry into active service.

3.  The Veteran sustained a ventral hernia and underwent surgical repair during active service.

4.  The Veteran has a current disability of irremediable ventral hernia that has been recurrent since service. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, post-operative ventral hernia residuals were incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for post-operative ventral hernia residuals.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection Analysis

The Veteran contends that service connection is warranted as he sustained a ventral hernia during active service, underwent in-service surgical repair of the hernia, and experiences recurrent ventral hernia residuals.

After a review of all the evidence, the Board finds a ventral hernia was not noted upon the Veteran's entry into active service.  The report of the Veteran's physical examination for service entrance is not of record despite repeated action to obtain the Veteran's complete service treatment records.  VA requested the Veteran's "complete medical/dental record" from the National Personnel Records Center (NPRC).  The NPRC provided the Veteran's records on file which did not include the report of the Veteran's physical examination for service entrance.  The Veteran was requested to provide any service treatment records that he had.  The service documentation provided by the Veteran did not include the report of the physical examination for service entrance.  Further effort to obtain the service entrance examination record would be futile.  The report of the Veteran's physical examination for service entrance is not of record; therefore, a ventral hernia was not "noted" at service entrance, and the presumption of soundness with regard to a ventral hernia at service entrance attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

On the question of whether a hernia was directly incurred in service, the Board finds the Veteran sustained a ventral hernia injury during service, for which he underwent surgical repair.  A fellow shipmate aboard the U.S.S. Kitty Hawk provided a written statement recounting the Veteran's accident in service.  The shipmate stated that in November 1962 the Veteran "rupture[d]/[tore] his mid section of his stomach" while on-loading supplies from another ship in very rough seas.  The shipmate asserted the Veteran's ventral hernia was so significant that the "Navy wanted to give [the Veteran] a 'medical discharge.'"  When the onboard surgeon "felt [the Veteran] was unable to go back to his regular duties," this shipmate got the Veteran reassigned to "light duty" responsibilities that enabled him to complete his tour of duty.

On the question of in-service injury, including surgical hernia repair during service, the Veteran provided copies of his service treatment records, which reflect that he underwent surgical repair of a ventral hernia in service.  The Veteran's November 1962 service treatment record shows he was "admitted for elective repair of a small ventral hernia at the upper end of a right paramedian incision."  

With regard to the element of current disability, at an October 2011 VA examination for compensation purposes, the Veteran was diagnosed with a recurrent ventral hernia following surgical repair.  The examiner noted the Veteran's ventral hernia was "persistent" and found the post-operative recurrent ventral hernia "irremediable."

On the question of relationship of current ventral hernia to service, the evidence shows that a hernia began in service, for which the Veteran underwent surgical repair during service, and that he currently experiences recurrences of the ventral hernia.  The VA examiner's notation in October 2011 that the Veteran's ventral hernia was "persistent," recurrent, and "irremediable" reflects the chronic and recurrent nature of ventral hernia disability that began in service and has recurred since service.  Such medical evidence, in addition to the Veteran's assertions of in-service onset and recurrence, also shows in-service onset of ventral hernia and tends to relate the currently diagnosed irremediable ventral hernia to the ventral hernia in 

service.  In the absence of evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the current diagnosed ventral hernia was directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for post-operative ventral hernia residuals is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


